Exhibit 10.1
 
OMNIBUS AMENDMENT
TO
LOAN, SECURITY AND SERVICING AGREEMENT
AND
FEE AGREEMENT


 
THIS AMENDMENT (the “Amendment”) is entered into effective as of June 5, 2009,
by and among, Ministry Partners Funding, LLC (the “Borrower”), Fairway Finance
Company, LLC (the “Lender”), Evangelical Christian Credit Union (the
“Servicer”), BMO Capital Markets Corp. (the “Agent”), U.S. Bank National
Association, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services).
 
WITNESSETH
 
WHEREAS, the parties hereto previously entered into that certain Loan, Security
and Servicing Agreement, dated as of October 30, 2007, as heretofore amended
(the “Original Loan Agreement”, the Original Loan Agreement, as amended by this
Amendment are herein collectively called the “Loan Agreement”);
 
WHEREAS, in connection with the Original Loan Agreement, the Borrower, the
Servicer and the Agent entered into that certain Fee Agreement, dated as of
October 30, 2007, as heretofore amended (the “Original Fee Agreement”, the
Original Fee Agreement, as amended by this Amendment are herein collectively
called the “Fee Agreement”);
 
WHEREAS, the Facility Termination Date occurred on October 31, 2008 and as a
result thereof, the Lenders’ obligations to make Loans under the Loan Agreement
have terminated and the outstanding Loans are amortizing in accordance with the
terms of the Loan Agreement;
 
WHEREAS, the parties hereto have agreed to amend the Original Loan Agreement and
the Original Fee Agreement on the terms and subject to the conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises and mutual agreement contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
Section 1.  Defined Terms.
 
For purposes of this Amendment, unless the context clearly requires otherwise,
all capitalized terms which are used but not otherwise defined herein shall have
the respective meanings assigned to such terms in the Loan Agreement.
 
Section 2.  Amendment to Loan Agreement.
 
(a)  Section 1.3(a) of the Original Loan Agreement is hereby amended by
replacing the reference in such section to clause “seventh of Section 1.4(e)”
with clause “ninth of Section 1.4(e)”.

--------------------------------------------------------------------------------


(b)  Section 1.4(e) of the Original Loan Agreement is hereby amended in its
entirety to read as follows:
 
“On each Settlement Date occurring on or after the Facility Termination Date and
until the Obligations have been paid in full, the Servicer shall direct the
Account Bank in writing to distribute (i) from amounts in the Collection
Account, (ii) from amounts in the Reserve Account in excess of the Required
Reserve Amount, and (iii) from payments received under the Hedge Agreements, the
following amounts in the following order of priority:
 
first, to each Hedge Counterparty, on a pro rata basis, the aggregate net amount
then due and payable to such Hedge Counterparty under each applicable Hedge
Agreement and any Hedge Breakage Costs incurred by such Hedge Counterparty under
the applicable Hedge Agreement (as confirmed by Agent);
 
second, to the Servicer (which term shall include the replacement Servicer in
the event that the Servicer has been replaced in accordance with the terms
hereof), in payment of the sum of (i) any accrued and unpaid Servicing Fee, plus
(ii) in the event that the Servicer has been replaced in accordance with the
terms hereof, the reasonable expenses incurred by the successor Servicer,
including but not limited to expenses incurred in connection with transitioning
the servicing of the Mortgage Loans, provided that such transition expenses
shall not exceed $50,000 in the aggregate;
 
third, to the Servicer for reimbursement of Servicer Advances made on the
related Mortgage Loan;
 
fourth, to the Back-Up Servicer in payment of any accrued and unpaid Back-Up
Servicing Fee and any expenses incurred by the Back-Up Servicer in connection
with its duties hereunder;
 
fifth, to the Custodian in payment of any accrued and unpaid Custodian Fee and
to the banks holding any of the Accounts, the fees and expenses then due and
payable by the Borrower to such banks with respect to the Accounts (as confirmed
by the Account Bank);
 
sixth, to the Agent, in payment of the sum of (i) the accrued and unpaid
Interest on the outstanding Loans, plus (ii) the accrued and unpaid Non-Usage
Fee, plus (iii) any losses or expenses incurred by the Agent or the Lender as a
result of any payment or prepayment of all or any portion of the Loan
(including, without limitations, as a result of clause (e) ninth below (each, as
confirmed by the Agent);
 
seventh, with respect to the Settlement Date occurring on June 15, 2009, to the
extent not previously paid in full, to the Agent to pay the Amendment Fee;
-2-

--------------------------------------------------------------------------------


eighth, to the Reserve Account to the extent necessary to maintain the amount of
funds in the Reserve Account at the Required Reserve Amount;
 
ninth, all remaining amounts will be applied to reduce the Loan Balance until
the Loan Balance is zero; and
 
tenth, to any Indemnified Party and/or Affected Person, any amounts payable by
the Borrower to such Person hereunder.
 
After the amounts described in clauses first through tenth, above, have been
paid in full, all remaining amounts in the Collection Account shall be paid to
the Borrower for its own account or, at the Borrower’s option, shall be held in
the Collection Account.”


(c)  Section 1.13 of the Original Loan Agreement is hereby deleted in its
entirety and replaced with the following:
 
“[Reserved].”
 
(d)  Sections 1.14(a) and (c) of the Original Loan Agreement are hereby amended
in their entirety to read as follows:
 
“ Section 1.14  Interest Rate Hedging Agreements.
 
“(a)  The Borrower may enter into a Hedge Transaction meeting the following
requirements:
 
(i)  such Hedge Transaction shall be entered into with a Hedge Counterparty and
be governed by a Hedge Agreement;
 
(ii)  such Hedge Transaction shall have a schedule of monthly payment periods
coinciding with each Settlement Period, the first of which commences on the
first day of the current Settlement Period and the last of which ends on the
Settlement Period in which the related Loan Balance is repaid in full;
 
(iii)  such Hedge Transaction shall have an amortizing notional amount such that
the Hedge Notional Amount in effect during any such monthly payment period shall
be equal to the aggregate outstanding Loan Balance related to the Mortgage Loans
being renewed as of such date scheduled to be outstanding as of the commencement
of each such monthly payment period (assuming that the Hedge Schedule was
calculated in accordance with the modeling assumptions used in the Hedge
Spreadsheet);
-3-

--------------------------------------------------------------------------------


(iv)  such Hedge Transaction shall provide for monthly payments to be made by
the Hedge Counterparty to the Collection Account, for the benefit of the Lender,
by reference to LIBOR as in effect on the first day of each monthly payment
period; and
 
(v)  such Hedge Transaction shall be approved by the Agent, which approval shall
not be unreasonably withheld or delayed.”
 
“(c)  On or before each Settlement Date, the Borrower shall deposit into the
Reserve Account an amount, if any, equal to the premium (the “LIBOR Cap
Premium”) to purchase a LIBOR Cap that satisfies the following requirements:
 
(i)  The Hedge Rate for such LIBOR Cap shall be a rate such that the Hedged
Excess Spread Rate for such LIBOR Cap shall not be less than 0.50%;
 
(ii)  Such LIBOR Cap shall have a schedule of monthly payment periods coinciding
with each Settlement Period, the first of which commences on the first day of
the current Settlement Period and the last of which ends on the Settlement
Period in which the related Loan Balance is repaid in full according to the
related Hedge Schedule;
 
The Hedge Counterparty shall provide the Borrower with the Hedge Rate for the
related Hedge Transaction and the amount of the LIBOR Cap Premium for the
related LIBOR Cap within one Business Day of receipt of the Hedge Request.


No later than seven (7) Business Days prior to each Settlement Date, the
Borrower shall request the Hedge Counterparty to provide to it the LIBOR Cap
Premium for all outstanding LIBOR Caps based on the respective Hedge Rates and
the future respective notional schedules then in effect.  The aggregate amount
of such LIBOR Cap Premiums as of any date of determination is referred to as the
“Aggregate LIBOR Cap Premiums.”  The Borrower shall be required to deposit funds
into the Reserve Account in an amount equal to any excess of (i) the Aggregate
LIBOR Cap Premiums over (ii) the amount then on deposit in the Reserve
Account.  If the Borrower fails to deposit such funds prior to the related
Settlement Date, it agrees to furnish written notice to MPIC advising that its
failure to make such deposit constitutes an Event of Default.  Any amounts on
deposit in the Reserve Account in excess of the Required Reserve Amount will be
released to the Borrower only upon the payment in full of the outstanding Loan
Balance.  At any time after and during the continuance of an Event of Default,
the Lender will have the right to use the amounts on deposit in the Reserve
Account to purchase one or more LIBOR Caps in its sole discretion.”
-4-

--------------------------------------------------------------------------------


(e)           Section 6.4(c) of the Original Loan Agreement is hereby amended by
deleting the last sentence thereof and replacing such sentence with the
following:
 
“If on any Settlement Date, the funds in the Collection Account on such date are
insufficient to pay the amounts set forth in clauses first through tenth of
Section 1.4(d) or clauses first through seventh of Section 1.4(e), the Agent
shall draw the amount of such remaining deficiency from the Reserve Account and
apply it pursuant to Section 1.4(d) or (e), as applicable.”
 
(f)           Subsections (a) and (g) of the definition of “Event of Default”
set forth in Exhibit I of the Original Loan Agreement are hereby amended in
their entirety to read as follows:
 
“(a)  The Borrower shall fail to remit or fail to cause to be remitted to the
Agent, Lender, to the Collection Account or to the Reserve Account on any day
any amount required to be remitted to the Agent, Lender, the Collection Account
or the Reserve Account by the Borrower on such day pursuant to any Transaction
Document and any such failure shall remain unremedied for two Business Days or
more after the earlier of: (i) the date on which such failure shall first become
known to Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent; provided, that, solely with respect to amounts required to be
remitted to the Agent or Lender on the Settlement Date occurring on July 14,
2009, such grace period shall be extended for a total period of thirty (30)
days; or”
 
“(g)  a Borrowing Base Deficit occurs and continues for more than two
consecutive Business Days; provided, that, solely with respect any Borrowing
Base Deficit existing as of the Settlement Date occurring on July 14, 2009, such
grace period shall be extended for a total period of thirty (30) calendar days;
or”
 
(f)           The definition of “Event of Default” set forth in Exhibit I of the
Original Loan Agreement is hereby amended by adding a subsection (r) thereof to
read as follows:
 
“(r)  The Borrower’s independent manager (as set forth in the LLC Agreement)
shall resign or be removed and the successor independent manager appointed
pursuant to the LLC Agreement is not consented to by the Agent, such consent not
to be unreasonably withheld.”
 
(g)           The following definitions set forth in Exhibit I of the Original
Loan Agreement are hereby amended in their entirety to read as follows:
 
“ ‘Borrowing Base Deficit’ means, on any date prior to the Stated Maturity Date,
the excess, if any, of (a) the outstanding Loan Balance, over (b) the lesser of
(i) the Borrowing Base, in each case as of such date, and (ii) the Loan Limit.”
 
“ ‘Hedge Rate’ means, with respect to any LIBOR Cap, the strike rate of such
LIBOR Cap.”
 
“ ‘Loan Limit’ means $50,716,267.”
 
“ ‘Required Reserve Amount’ means, at any time, an amount equal to the Aggregate
LIBOR Cap Premiums as of the most recent determination date.”
-5-

--------------------------------------------------------------------------------


(h)           Subsection (j) to the definition of “Seller Event of Default” set
forth in Exhibit I of the Original Loan Agreement is hereby amended in its
entirety to read as follows:
 
“(j)  Failure by MPIC to maintain availability on its Working Capital Credit
Facilities plus cash and cash equivalents in an aggregate amount of at least
$3,000,000.”
 
(i)           The following definition is hereby added to Exhibit I of the
Original Loan Agreement in alphabetical order:
 
“ ‘Amendment Fee’ means the Amendment Fee payable by the Borrower to the Agent,
for the account of Agent, in the amount of $228,223.20.”
 
Section 3.  Amendment to Fee Agreement.
 
(a)           The second paragraph to the Original Fee Agreement is hereby
amended and restated in its entirety to read as follows:
 
“For purposes of the Loan Agreement, the term “Spread” means (i) upon the
occurrence and during the continuance of an Event of Default, 2.00%, (ii)
otherwise, 1.75%.”
 
(b)           The fourth paragraph to the Original Fee Agreement is hereby
deleted in its entirety.
 
Section 4.  Conditions to Effectiveness.
 
This Amendment shall become effective as of the date first above written when
and only when Agent shall have received:
 
(i)  a duly executed counterpart of this Amendment, and
 
(ii)  such other documents as Agent may request.
 
Section 5.  Amendment Fee.
 
Borrower covenants and agrees to pay the Amendment Fee on or before June 15,
2009 to the Agent, for the account of Agent.  Borrower’s failure to pay the
Amendment Fee on or before June 15, 2009 shall constitute an Event of Default
under the Loan Agreement.
 
Section 6.  Representations and Warranties.
 
In order to induce the parties to enter into this Amendment, Borrower represents
and warrants that:
 
(a)           The representations and warranties contained in Article II of the
Original Loan Agreement are true and correct at and as of the time of the
effectiveness hereof;
 
(b)           Borrower is duly authorized to execute and deliver this Amendment
and is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement.  Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of the obligations of Borrower hereunder;
-6-

--------------------------------------------------------------------------------


(c)           The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the certificate of formation and
operating agreement of Borrower, or of any material agreement, judgment,
license, order or permit applicable to or binding upon Borrower, or result in
the creation of any lien, charge or encumbrance upon any assets or properties of
Borrower.  Except for those which have been duly obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by Borrower of this
Amendment or to consummate the transactions contemplated hereby;
 
(d)           When duly executed and delivered this Amendment will be a legal
and binding instrument and agreement of Borrower, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency and similar laws applying
to creditors’ rights generally and by principles of equity applying to
creditors’ rights generally; and
 
(e)           As of the date of this Amendment, the total Borrowing Base equals
or exceeds $54,893,404.
 
Section 7.  Ratification of Agreement.
 
Each of the Original Loan Agreement and the Original Fee Agreement as hereby
amended  are hereby ratified and confirmed in all respects.  Any reference to
the Loan Agreement or Fee Agreement in any Transaction Document shall be deemed
to refer to this Amendment also.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Agent or Lender under the Loan
Agreement, the Fee Agreement or any other Transaction Document nor constitute a
waiver of any provision of the Loan Agreement, the Fee Agreement or any other
Transaction Document.
 
Section 8.  Facility Termination Date.
 
The Borrower, Servicer, Lender and Agent hereby confirm and agree that the
Facility Termination Date has heretofore occurred.
 
Section 9.  Survival of Agreements.
 
All representations, warranties, covenants and agreements of Borrower herein
shall survive the execution and delivery of this Amendment and the performance
hereof, and shall further survive until all of the Obligations are paid in
full.  All statements and agreements contained in any certificate or instrument
delivered by Borrower hereunder or under the Loan Agreement to the Agent or the
Lender shall be deemed to constitute representations and warranties by, or
agreements and covenants of, Borrower under this Amendment and under the Loan
Agreement.
-7-

--------------------------------------------------------------------------------


Section 10.  Binding Effect.
 
The provisions of this Amendment shall be binding upon and shall be enforceable
by the parties hereto and their respective successors and assigns.
 
Section 11.  Governing Law.
 
This Amendment shall be construed in accordance with the substantive laws of the
State of New York (without regard to conflict of law principles, other than
Section 5-1401 of the New York General Obligations Law) and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such laws.
 
Section 12.  Severability of Provisions.
 
If any one or more of the provisions or terms of this Amendment shall be for any
reason whatsoever held invalid, then such provisions or terms shall be deemed
severable from the remaining provisions or terms of this Amendment and shall in
no way affect the validity or enforceability of the other provisions or terms of
this Amendment.
 
Section 13.  Transaction Document.
 
This Amendment is a Transaction Document, and all provisions in the Loan
Agreement pertaining to Transaction Documents apply hereto and thereto.
 
Section 14.  Counterparts.
 
This Amendment may be separately executed in counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same Amendment.  This Amendment may be duly
executed by facsimile or other electronic transmission.
 
THIS AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 


[The Remainder of This Page Intentionally Left Blank]
 
 
-8-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this OMNIBUS AMENDMENT TO
LOAN, SECURITY AND SERVICING AGREEMENT AND TO FEE AGREEMENT to be executed by
their duly authorized representatives on the date first written above.
 

 
MINISTRY PARTNERS FUNDING, LLC, as Borrower
         
By:_________________________________
 
Name: Billy M. Dodson
 
Title: President
         
EVANGELICAL CHRISTIAN CREDIT UNION, as Servicer
         
By:_________________________________
 
Name: Mark G. Holbrook
 
Title: President and Chief Executive Officer

-9-

--------------------------------------------------------------------------------


 
 

 
BMO CAPITAL MARKETS CORP., as Agent
         
By: _________________________________
 
Name: Eduardo Mendoza
 
Title: Director

 
 
 
 
-10-

--------------------------------------------------------------------------------


 

 
FAIRWAY FINANCE COMPANY, LLC, as Lender
         
By:_________________________________
 
Name: Philip A. Martone
 
Title: Vice President

 
 
 
 
 
-11-

--------------------------------------------------------------------------------


 

 
U.S. BANK NATIONAL ASSOCIATION, as Account Bank and Custodian
         
By:_________________________________
 
Name: David Duclos
 
Title: Vice President

 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 

 
LYON FINANCIAL SERVICES, INC.
 
(d/b/a U.S. Bank Portfolio Services),
 
as Back-Up Servicer
         
By:_________________________________
 
Name: Joseph Andries
 
Title: Senior Vice President

 
 
 
-13-

--------------------------------------------------------------------------------

